Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made effective as of
January 1, 2007 (“Effective Date”), by and between Arash Khazei (“Executive”)
and United PanAm Financial Corp and its subsidiary United Auto Credit
Corporation, both of which may be referred to interchangeably hereinafter as
“Company”.

The parties agree as follows:

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Executive is employed on a full-time basis as Chief Financial
Officer and Executive Vice President of the Company, shall report directly to
President and CEO,”), and as CFO also has a direct reporting relationship to the
Audit Committee of the Board, and shall have the duties and responsibilities
commensurate with such position as shall be reasonably and in good faith
determined from time to time by the Board of Directors (the “Board).

2.2 Obligations. Executive shall: (i) abide by all federal, state and local
laws, regulations and ordinances and as applicable, all policies and charter
documents of the Company and its affiliates, and (ii) except for vacation and
illness periods, devote substantially all of his business time, energy, skill
and efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business interests of the Company.

3. Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2009, unless earlier terminated as herein
provided (the “Initial Term”). As used herein, “Term” shall include the Initial
Term and any Extended Term, but the Term of this Agreement shall end upon any
termination of Executive’s employment with the Company as herein provided.

4. Compensation.

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties and subject to Executive’s continued employment pursuant to this
Agreement up to and through such times, the Company shall pay or cause to be
paid to Executive the annual base salary set forth in Exhibit A hereto during
the Term of Employment (“Base Salary”), payable in accordance with the normal
payroll practices of the Company or the paying entity, less all legally required
or authorized payroll deductions and tax withholdings. During the Term of
Employment, the Base Salary amount set forth in Exhibit A may be increased from
time to time at the sole and absolute discretion of the Board.

 

1



--------------------------------------------------------------------------------

4.2 Bonuses.

(a) Target Bonus. Executive shall be eligible to receive an annual bonus payment
based on the payout formula and Target Bonus amount set forth in Exhibit A. Such
bonus payment shall be paid no later than the sixty (60) day anniversary of the
last day of the applicable performance period, less all legally required or
authorized payroll deductions and tax withholdings. Each performance period
during the Term of this Agreement shall begin on the first day of the Company’s
fiscal year and end on the last day. Executive must maintain continuous
employment throughout the relevant performance period to be eligible for a bonus
payment under this Section 4.2(a).

4.3 Equity Compensation. Executive shall be eligible to receive grants of stock
options and/or restricted stock awards (“Equity Compensation Awards”) pursuant
to the Company’s [Amended and Restated 1997 Employee Stock Incentive Plan] (the
“Plan”) as set forth in Exhibit B. Stock option awards shall be made with an
exercise price equal to the fair market value of the underlying Shares on the
date of grant. .

5. Health and Welfare Benefits. Executive shall be eligible for all health and
welfare benefits generally available to full-time employees of the Company of
similar rank and status, subject to the terms and conditions of the Company’s
policies and benefit plan documents.

6. Vacation. Executive shall be entitled to earn vacation at the rate of four
(4) weeks per year.

7. Business and Personal Expenses. Executive shall be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of the Company, provided that Executive furnish to
the Company adequate records and other documentation as may be required for the
substantiation of such expenditures as a business expense of the Company.

8. Automobile Allowance. Executive shall receive an automobile allowance of
two-hundred dollars ($200) per month.

9. Termination of Employment. Subject to the terms and conditions of this
Section 9, either the Company or Executive may terminate Executive’s employment
at any time, with or without Cause (as defined in Section 9.7), during the Term
of Employment. Any termination of Executive’s employment during the Term of
Employment shall be communicated by written notice of termination from the
terminating party to the other party (“Notice of Termination”). The Notice of
Termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination, if any. Termination shall be effective on the
date designated by the terminating party in the Notice of Termination. In the
event Executive’s employment is terminated by either party, for any reason,
during the Term of Employment, the Company shall pay the prorated Base Salary
earned as of the date of Executive’s termination of employment and the accrued
but unused vacation as of the date of Executive’s termination of employment to
Executive upon Executive’s termination of employment. Except as otherwise
provided in this Section 9, the Company shall have no further obligation to make
or provide to Executive, and Executive shall have no further right to receive or
obtain from the Company, any payments or benefits in respect of the termination
of Executive’s employment with the Company during the Term of Employment.

9.1 Severance Upon Involuntary Termination without Cause and Termination by
Executive with Good Reason. In the event that the Company causes to occur an
involuntary termination without Cause (as defined in Section 9.7(a)) or in the
event that Executive resigns from employment with the Company for Good Reason
(as defined in Section 9.7(c)) during the Term of

 

2



--------------------------------------------------------------------------------

Employment, Executive shall be entitled to a “Severance Payment” as set forth in
Exhibit C; provided, however, that Executive executes a Separation Agreement
that includes a general release in favor of the Company, any successor company,
and all subsidiary and related entities, and their officers, directors,
shareholders, employees and agents to the fullest extent permitted by law,
drafted by and in a form reasonably satisfactory to the Company, and does not
revoke the general release within any legally required revocation period, if
applicable. All legally required and authorized deductions and tax withholdings
shall be made from the Severance Payment, including for wage garnishments, if
applicable, to the extent required or permitted by law. Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to be an active participant in any retirement or benefit plan
covering employees of the Company. All other Company obligations to Executive
shall be automatically terminated and completely extinguished.

9.2 Effect of Disability. In the event Executive’s employment is terminated on
account of Disability (as defined in Section 9.7), Executive shall be entitled
to payment of the difference between (a) any monthly disability payments
provided through insurance plans offered by the Company, if any, provided
Executive has enrolled in such plans, has paid the costs thereof and is
otherwise eligible, and (b) the monthly Base Salary effective immediately prior
to the date of termination, for a period of six (6) months following the date of
termination, plus a prorated Target Bonus for such year through the date of
termination, calculated on the basis of 100% achievement of target. Both (a) and
(b) in the preceding sentence shall be paid in equal monthly installments during
the six month period following the date of termination. All legally required and
authorized deductions and tax withholdings shall be made from the payments
described in the previous sentence, including for wage garnishments, if
applicable, to the extent required or permitted by law.

9.3 Effect of Death. In the event Executive’s employment is terminated by reason
of death, this Agreement shall terminate without further obligations of Employer
to Executive (or your heirs or legal representatives) under this Agreement,
other than for payment of: (i) any unpaid base salary (as set forth in
Section 4.1 hereof) through the date of termination; (ii) the amount of any
Target Bonus prorated through the date of termination, calculated on the basis
of 100% achievement of target; (iii) all compensation previously deferred by
you; (iv) any accrued vacation and/or sick leave pay; and (v) any amounts due
pursuant to the terms of any applicable welfare benefit plan. All of the
foregoing amounts (other than any prorated bonus compensation) shall be paid to
Executive’s estate or beneficiary, as applicable, in a lump sum cash payment
within thirty (30) days after the date of termination or earlier as required by
applicable law.

9.4 Employment Reference. In the event Executive’s employment is terminated
without Cause, or Executive resigns for Good Reason, Executive and the Company
will negotiate in good faith to reach an agreement on a statement reflecting a
benign reason for termination or resignation. This statement will include, at
minimum, positions held, date of hire, employment period and confirmation of
salary history (if requested by Executive).

9.5 Ineligibility For Severance. Executive shall not be entitled to any
Severance Package under this Agreement, if at any time during the Term of
Employment, either (a) Executive voluntarily resigns or otherwise terminates
employment with the Company other than for Good Reason, or (b) the Company
involuntarily terminates Executive’s employment with Cause. Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of the Company. All other Company obligations to
Executive shall be automatically terminated and completely extinguished.

9.6 Taxes and Withholdings. The Company may withhold from any amounts payable
under this Agreement, including any benefits or Severance Payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive.

 

3



--------------------------------------------------------------------------------

9.7 Definitions.

(a) “Cause” shall mean the occurrence during the Term of Employment of any of
the following: (i) indictment for, formal admission to (including a plea of
guilty or nolo contendere to), or conviction of a felony, (ii) a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, (iii) willful or knowing unauthorized dissemination
by Executive of Proprietary Company Information; (iv) failure by Executive to
perform Executive’s duties which are reasonably and in good faith requested in
writing by the Board; (v) failure of Executive to perform any lawful directive
of the Board communicated to Executive in the form of a written request from the
Board, and (vi) Executive’s breach of the Company’s Code of Conduct which would
normally result in termination of any Company employee.

(b) “Disability” shall mean, to the extent consistent with applicable federal
and state law (including, without limitation Section 409A), Executive’s
inability by reason of physical or mental illness to fulfill his obligations
hereunder for ninety (90) consecutive days or for a total of one hundred and
twenty (120) days in any twelve (12) month period which, in the reasonable
opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to Executive or Executive’s legal representative, renders
Executive unable to perform the essential functions of his job, even after
reasonable accommodations are made by the Company. The Company is not, however,
required to make unreasonable accommodations for Executive or accommodations
that would create an undue hardship on the Company.

(c) “Good Reason” shall mean the occurrence during the Term of Employment of any
of the following: (i) a material breach of this Agreement by the Company which
is not cured by the Company within thirty (30) days following the Company’s
receipt of written notice by Executive to the Company describing such alleged
breach; (ii) the Executive’s Base Salary is reduced by the Company or the Target
Bonus formula is changed to the detriment of the Executive; (iii) a reduction in
Executive’s title, a material reduction in Executive’s duties and/or
responsibilities, or the assignment to Executive of any duties materially
inconsistent with Executive’s position; or (iv) relocation of the Executive’s
place of work to a location greater than 35 miles away from the current
location.

9.8 Nonduplication of Benefits. Notwithstanding any provision in this Agreement
or in any other Company benefit plan or compensatory arrangement to the
contrary, but at all times subject to Section 9.5, (a) any payments due under
either Section 9.2 or Section 9.3 shall be made not more than once, if at all,
(b) payments may be due under either Section 9.2 or Section 9.3, but under no
circumstances shall payments be made under both Section 9.2 and Section 9.3,
(c) no payments made under this Agreement shall be considered compensation for
purposes of any benefit plan or compensatory arrangement of the Company, and
(d) Executive shall not be entitled to severance benefits from the Company other
than as contemplated under this Agreement, unless such other severance benefits
offset and reduce the benefits due under this Agreement on a dollar-for-dollar
basis, but not below zero.

10. No Competition and No Conflict of Interest. Executive must not engage in any
work, paid or unpaid, that could create a conflict of interest with the
interests of the Company during the Term of this Agreement, and for a period of
12 months after Executive’s employment with the Company. Such work shall
include, but is not limited to, directly or indirectly competing with the
Company Business in any way, or acting as an officer, director, employee,
consultant, stockholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct

 

4



--------------------------------------------------------------------------------

competition with, the Company Business or any business in which the Company
becomes engaged during the Term of Employment For purposes of this Agreement,
the term “Company Business” shall mean a Sub-prime Auto Finance.

11. Confidentiality. During the Term of Employment, Executive has been and will
continue to be given access to a wide variety of information about the Company,
its affiliates and other related businesses that the Company considers
“Proprietary Company Information.” As a condition of continued employment,
Executive agrees to abide by the Company’s business policies and directives
including those on confidentiality and nondisclosure of “Proprietary Company
Information.” “Proprietary Company Information” shall mean all information
applicable to the business of the Company which confers or may confer a
competitive advantage upon the Company over one who does not possess the
information; and has commercial value in the business of the Company or any
other business in which the Company engages or is preparing to engage during
Executive’s employment with the Company. “Proprietary Company Information”
includes, but is not limited to, information regarding the Company’s business
plans and strategies; manuals, contracts and proposals; and other business
partners and the Company’s business arrangements and strategies with respect to
them; current and future marketing or advertising campaigns; software programs
whether owned or modified by third parties for the Company’s benefit; codes,
formulae or techniques; financial information; personnel information; and all
ideas, plans, processes or information related to the current, future and
proposed projects or other business of the Company whether or not such
information would be enforceable as a trade secret of the Company or enjoined or
restrained by a court or arbitrator as constituting unfair competition.
“Proprietary Company information” also includes confidential information of any
third party who may disclose such information to the Company or Executive in the
course of the Company’s business.

11.1 Nondisclosure. Executive acknowledges that Proprietary Company Information
constitutes valuable, special and unique assets of the Company’s business and
that the unauthorized disclosure of such information to competitors of the
Company, or to the general public, will be highly detrimental to the Company.
Executive therefore agrees to hold Proprietary Company Information in strictest
confidence. Except as shall occur as and to the extent that Executive performs
his duties to the Company, Executive agrees not to disclose or allow to be
disclosed to any individual or entity, other than those individuals or entities
authorized by the Company, any Proprietary Company Information that Executive
has or may acquire during Executive’s employment by the Company (whether or not
developed or compiled by Executive and whether or not Executive has been
authorized to have access to such Proprietary Company Information).

11.2 Continuing Obligation. Executive agrees that the agreement not to disclose
Proprietary Company Information will be effective during Executive’s employment
and continue even after Executive is no longer employed by the Company. Any
obligation not to disclose any portion of any Proprietary Company Information
will continue indefinitely unless Executive can demonstrate that such
information (a) has been developed independently without any reference to any
information obtained during Executive‘s employment with the Company; or (b) must
be disclosed in response to a valid order by a court or government agency or is
otherwise required by law.

11.3 Return of Company Property. On termination of employment with the Company
for whatever reason, or at the request of the Company before termination,
Executive agrees to promptly deliver to the Company all records, files, computer
disks, memoranda, documents, lists and other information regarding the Company
and its business or containing any Proprietary Company Information, including
all copies, reproductions, summaries or excerpts thereof, then in Executive’s
possession or control, whether prepared by Executive or others. Executive also
agrees to promptly return, on termination or the Company’s request, any and all
Company property issued to Executive, including but not limited to computers,
cellular phones, keys

 

5



--------------------------------------------------------------------------------

and credits cards. Executive further agrees that should Executive discover any
Company property or Proprietary Company Information in Executive’s possession
after the return of such property has been requested, Executive agrees to return
it promptly to the Company without retaining copies, summaries or excerpts of
any kind.

11.4 No Violation of Rights of Third Parties. Executive warrants that the
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with the Company.
Executive agrees not to disclose to the Company, or induce the Company to use,
any confidential or proprietary information or material belonging to any
previous employers or others. Executive warrants that Executive is not a party
to any other agreement that will interfere with Executive’s full compliance with
this Agreement. Executive further agrees not to enter into any agreement,
whether written or oral, in conflict with the provisions of this Agreement while
such provisions remain effective.

12. Interference with Business Relations.

12.1 Interference with Customers, Suppliers and Other Business Partners.
Executive acknowledges that the Company’s tenant and customer base and its other
business arrangements have been developed through substantial effort and
expense, and its nonpublic business information is confidential and constitutes
trade secrets. In addition, because of Executive’s position, Executive
understands that the Company will be particularly vulnerable to significant harm
from Executive’s use such information for purposes other than to further the
Company’s business interests. Accordingly, Executive agrees that during the Term
of this Agreement Executive’s employment with the Company, and for a period of
24 months after Executive’s employment with the Company is terminated for any
reason. , Executive will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage the Company’s
relationship with any of the customers, automobile dealers or other business
partners of the Company with whom Executive has had contact, or conducted
business, by contacting them for the purpose of inducing or encouraging any of
them to divert or take away business from the Company.

12.2 Interference with the Company’s Employees. Executive acknowledges that the
services provided by the Company’s employees are unique and special, and that
the Company’s employees possess trade secrets and Proprietary Company
Information that is protected against misappropriation and unauthorized use. As
such, Executive agrees that during the Term of this Agreement, and for a period
of 24 months after Executive’s employment with the Company is terminated for any
reason. , Executive will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage the Company’s
business by contacting any Company employees for the purpose of inducing or
encouraging them to discontinue their employment with the Company.

12.3 Negative Information. During the Term of Employment and thereafter,
Executive shall not disclose confidential or negative non-public information
regarding, or take any action materially detrimental to the reputation of the
Company or its directors, officers, employees, investors, shareholders or
advisors and any affiliates of any of the foregoing (collectively, the “Company
Affiliates”); provided, however, that nothing contained in this Section 10.3
shall affect any legal obligation of Executive to respond to mandatory
governmental inquiries concerning the Company Affiliates or to act in accordance
with, or to establish, his rights under this Agreement.

12.4 Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 9 through 11 of this Agreement inclusive
(collectively “Covenants”)

 

6



--------------------------------------------------------------------------------

would cause irreparable injury and continuing harm to the Company for which
there will be no adequate remedy at law, and agrees that in the event of any
such breach, the Company seek temporary, preliminary and permanent injunctive
relief to the fullest extent allowed by the California Arbitration Act, without
the necessity of proving actual damages or posting any bond or other security.

13. Agreement to Arbitrate. Any dispute, controversy or claim arising out of or
in respect of this Agreement (or its validity, interpretation or enforcement),
the employment relationship or the subject matter hereof shall be addressed and
settled by arbitration conducted in Orange County under the auspices of JAMS or
other mutually agreeable alternative dispute resolution service in accordance
with that service’s rules for the resolution of employment disputes. Included
within this provision are any claims based on a violation of any local, state or
federal law, such as claims for discrimination or civil rights violations.
Executive understands that arbitration is in lieu of any and all other civil
legal proceedings. The aggrieved party can initiate arbitration by sending
written notice of any intention to arbitrate by registered or certified mail to
all parties and to the mutually agreed upon alternative dispute resolution
service. The notice must contain a description of the dispute, the amount
involved and the remedy sought. Any claim or controversy which may be arbitrated
under this section is subject to any applicable statute of limitations that
would apply if a lawsuit was being initiated. The arbitration shall provide for
written discovery and depositions adequate to give the parties access to
documents and witnesses that are essential to the dispute. The arbitrator shall
have no authority to add to or to modify this Agreement, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. In addition to any
other form of relief to which the parties may be entitled, injunctive relief
will be available to enforce any provision of this Agreement including, without
limitation, Paragraph 7 of this Agreement. The arbitrator shall issue a written
decision that includes the essential findings and conclusions upon which the
decision is based, and which shall be signed and dated. The decision of the
arbitrator shall be conclusive, final and binding upon the parties and may be
submitted to any authorized court of law to be confirmed and enforced. The
prevailing party (meaning the party that obtains substantially the relief sought
by it) in such proceeding will be entitled to the reasonable attorneys’ fees and
expenses of counsel and costs incurred by reason of such arbitration if such
would be available if the matter had been pursued in a court of law. Executive
and the Company shall each bear his/her or its own costs and attorneys’ fees
incurred in conducting the arbitration, and, except for such disputes where
Executive asserts a claim otherwise under a state or federal statute prohibiting
discrimination in employment or unless otherwise required by applicable law (“a
Statutory Claim”), shall split equally the fees and administrative costs charged
by the arbitrator and the alternative dispute resolution service. In disputes
where Executive asserts a Statutory Claim against the Company, Executive shall
be required to pay only the initial administrative filing fee to the extent such
filing fee does not exceed the fee to file a complaint in state or federal
court. The Company shall pay the balance of the arbitrator’s fees and
administrative costs.

14. General Provisions.

14.1 Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) or
assignee to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this Agreement
without the Company’s written consent.

 

7



--------------------------------------------------------------------------------

14.2 Legal Protection Clause. The Company will defend, indemnify and hold
harmless the Executive from and against any claim or legal action taken against
Executive as a direct consequence of the discharge of Executive’s duties or
obedience to directions of the Company, in accordance with California Labor Code
2802. Such protection, if applicable, includes the cost of legal defense and
judgment, if any, against Executive.

14.3 Nonexclusivity of Rights. Except as expressly provided in this Agreement,
Executive is not prevented from continuing or future participation in any
Company benefit, bonus, incentive or other plans, programs, policies or
practices provided by the Company subject to the terms and conditions of such
plans, programs, or practices.

14.4 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

14.5 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party, and the arbitrator awards such attorneys’ fees
accordingly.

14.6 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

14.7 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

14.8 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California. Except as and to the extent
that Section 11 does not properly apply, each party consents to the jurisdiction
and venue of the state or federal courts in Los Angeles County, California in
any action, suit or proceeding arising out of or relating to this Agreement.

14.9 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.

14.10 Survival. Section 9 (“Termination of Employment”), Section 10 (”No
Competition and No Conflict of Interest”), Section 11 (“Proprietary Company
Information”), Section 12 (“Interference with Business Relations”), Section 13
(“Agreement to Arbitrate”), Section 14 (“General Provisions”) and Section 15
(“Entire Agreement”) of this Agreement shall survive Executive’s employment with
the Company and the Term of this Agreement as provided therein.

 

8



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement, together with the other agreements and
documents governing the benefits described in this Agreement constitute the
entire agreement between the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Board of Directors
of the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

  Arash Khazei Dated: July 30, 2007   /s/ Arash Khazei   Address:
_____________________                   _____________________   United Panam
Financial Corporation Dated: July 30, 2007   By:    /s/ Ray C. Thousand      Ray
C. Thousand      President and CEO

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Executive Cash Compensation Schedule

Pursuant to Sections 4.1 and 4.2 of the

Executive Employment Agreement

 

     Fiscal 2007    Fiscal 2008     Fiscal 2009        TGT     Pay    TGT    
Pay    %vs
LY     TGT     Pay    %vs
LY  

Arash Khazei

                   

Base               Target at 100%

     $ 220,000      $ 270,000    23 %     $ 283,500    5 %

Bonus            Target

   50 %   $ 110,000    40 %   $ 108,000    -2 %   40 %   $ 113,400    5 %

Total

     $ 330,000      $ 378,000    15 %     $ 396,900    5 %

Target Bonus

Target for bonus purposes will be approved by the Board each year. For 2007 it
is budget pre-tax income normalized for budget interest expense.

33.3% of target bonus is payable based upon achievement of agreed initiatives

67.7% of target bonus is payable based upon achievement of budget pre-tax income
as normalized

“Bonus target at 100%” above refers to the % of base salary that is payable at
achievement of 100% of target.

Target bonus starts to be paid at achievement of 70% of defined target. Bonus %
paid increases pro rata up to 100% of target at maximum.

Thus for each 1% above 70% of target that is achieved, the executive receives
3.33% of his/her target bonus % of base salary.

For example, if 90% of target is achieved, the executive will be paid 20 x
3.33%, or 66.6% of his target bonus.



--------------------------------------------------------------------------------

EXHIBIT B

Executive Equity Compensation Schedule

Pursuant to Section 4.3 of the

Executive Employment Agreement

 

    Fiscal
Year   New Grants
Restricted
Stock $ Arash Khazei   2007   $ 150,000   2008   $ 150,000   2009   $ 150,000

 

    

Grant Year

   Grant
Date   

Grant Pricing

Grant Date    2007    07/10/07    Market price per share as of grant date,      
   but share quantity calculated using 02/01/07 price ($14.36)    2008   
02/01/08    Market as of grant date    2009    02/01/09    Market as of grant
date Vesting    All grants       33.33% end of year three; 33.33% end of year
four; 33.33% end of year five.          NOTE: for vesting purposes the 2007
grant is assumed to start at 02/01/07 Change of Control Vesting    100% vest of
all restricted stock granted prior to change of control



--------------------------------------------------------------------------------

EXHIBIT C

Severance Compensation Schedule

Pursuant to Section 9

Executive Employment Agreement

 

•  

The Severance Payment shall be equal to twelve (12) months salary at the then
current base salary, plus the prorated Target Bonus through the date of
termination, calculated on the basis of achievement of 100% of target.